United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mike Williams, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-972
Issued: July 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2013 appellant, through her attorney, filed a timely appeal from the
September 27 and December 20, 2012 merit decisions of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a head injury in the performance of duty on
August 13, 2012.
FACTUAL HISTORY
On August 13, 2012 appellant, a 38-year-old postal supervisor, filed a claim for benefits,
alleging a head injury when the motor vehicle she was driving was struck from behind by
another vehicle. The accident occurred at 12:45 p.m.
1

5 U.S.C. § 8101 et seq.

By letter to appellant dated August 21, 2012, OWCP advised her that it required
additional factual and medical evidence to determine whether she was eligible for compensation
benefits. It asked her to submit a comprehensive medical report from her treating physician
describing her symptoms and a medical opinion explaining the cause of any diagnosed condition.
In an August 14, 2012 Underwood Memorial Hospital report, received by OWCP on
September 7, 2012, Dr. Thomas P. Love, Board-certified in emergency medicine, noted that
appellant had sustained trauma and a closed head injury as a result of her vehicle being struck
from behind the day before. He stated that her physical and neurological examination was
mostly normal. Appellant underwent a computerized axial tomography (CAT) scan of her head
which showed normal results, with no hemorrhage, extra-axial collection, mass-effect and no
area of abnormally increased or decreased attenuation in the brain.
By decision dated September 27, 2012, OWCP denied appellant’s claim, finding that she
failed to submit sufficient medical evidence in support of her claim that she sustained a head
injury in the performance of duty.
By letter dated October 5, 2012, appellant requested reconsideration.
Appellant submitted hospital discharge instructions dated August 14, 2012, an August 14,
2012 primary report from the hospital and a police report.
By decision dated December 20, 2012, OWCP denied modification of the September 27,
2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.5 Second, the employee must
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

2

submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.7 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
OWCP accepted that the August 13, 2012 motor vehicle incident occurred as alleged in the
performance of duty. The question of whether an employment incident caused a personal injury
can only be established by probative medical evidence.8 Appellant has not submitted sufficient,
probative medical evidence to establish that the August 13, 2012 employment incident caused a
personal injury.
Appellant submitted Dr. Love’s August 14, 2012 hospital report, which stated findings on
examination. Dr. Love noted that she sustained trauma and a closed head injury as a result of the
August 13, 2012 vehicular accident. He listed a history that appellant transported herself to the
hospital emergency room that day at approximately 2:30 p.m. Appellant had a normal physical
and neurological examination and underwent a normal CAT scan of her head. Dr. Love did not
provide a probative, medical opinion addressing whether the August 13, 2012 work incident
caused a personal injury.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.9 Appellant did not provide a report from a physician which
offered a firm medical diagnosis of her condition or addressed how her condition was causally
related to the August 13, 2012 work incident. Dr. Love’s August 14, 2012 report did not
establish a head injury when her car was struck from behind on August 13, 2012. His report is of
limited probative value.10 Dr. Love did not adequately describe appellant’s accident other than
noting that she advised that there was no vehicle damage and air bags did not deploy. There is,
therefore, no rationalized evidence in the record that appellant’s head injury was work related.
Therefore, appellant failed to provide a medical report from a physician that explains how the
work incident of August 13, 2012 caused or contributed to the claimed head injury.

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e).

7

Id.

8

Carlone, supra note 5.

9

See Anna C. Leanza, 48 ECAB 115 (1996).

10

William C. Thomas, 45 ECAB 591 (1994).

3

OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which the August 13, 2012 work accident would have
caused the claimed injury. Accordingly, she did not establish that she sustained a head injury in
the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
On appeal appellant contends that her medical bills should be reimbursed by OWCP.
The Board notes that the record does not establish that a Form CA-16 was issued by the
employing establishment, which would have created a contractual agreement for payment of
emergency medical care. Given the circumstances of this case, that appellant’s vehicle was
involved in a collision at 12:45 p.m. on August 13, 2012 and she was treated at Underwood
Memorial Hospital on August 14, 2012. Upon return of the case record, OWCP shall determine
whether appellant’s medical treatment on August 14, 2012 should be authorized pursuant to 20
C.F.R. § 10.304, which states that in cases involving emergencies or unusual circumstances,
OWCP may authorize treatment in a manner other than by Form CA-16.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a head injury in
the performance of duty on August 13, 2012.

4

ORDER
IT IS HEREBY ORDERED THAT the December 20 and September 27, 2012
decisions of the Office of Workers’ Compensation Programs are affirmed in part and remanded
in part.
Issued: July 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

